Citation Nr: 0944188	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-27 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to the benefit 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Des Moines, Iowa in 
December 2007 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.

This appeal was subject to prior remands by the Board in July 
2008 and July 2009 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has been returned to the Board for 
further appellate review.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
current low back condition is not medically attributable to 
his military service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in July 2003, March 2006, and August 
2008, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim for service 
connection for a back condition, to include information and 
evidence that VA would seek to provide and that which the 
Veteran was expected to provide.  

The Veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in March 2006.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in the August 2007, October 2008 and September 2009 
Supplemental Statements of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The Veteran seeks service connection for a low back 
condition, which he contends initially manifested in service.  
In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed).  

In the present case, the Veteran's service treatment records 
show some complaints relevant to the back during service.  In 
June 1978, the Veteran reported a "back problem" in that 
the muscles under his arm were "kind of tight" after 
working out with weights.  In September 1978, the Veteran 
reported falling into a ditch with a radio on his back.  Two 
days later, the clinic noted a small healing abrasion on the 
Veteran's back with some pain on palpation.  There were no 
muscle spasms or other deformity felt by the examiner.  The 
Veteran continued to complain of low back pain, but was 
described as having "good" range of motion.  Service 
treatment records. 

In October 1978, approximately 24 days after the fall injury 
was originally recorded in his service treatment records, the 
Veteran reported back pain lasting for 90 days.  He was 
assessed as having chronic back pain at that point.  He 
reported that the pain was normally "off and on" but that 
after lifting heavy objects the day before, the pain had been 
continuous.  Range of motion was within normal limits.  No 
edema or discoloration was noted, only slight tenderness upon 
rough palpation.  There were no abnormal x-ray findings.  
Additional notations in December 1978 are generally 
consistent with the prior findings, showing good range of 
motion without affirmative evidence of any deformity.  Id.  

Treatment notes from January 1979 indicate that the Veteran 
informed his providers that he was expecting discharge from 
the military for pseudofolliculitis barbae, a skin condition, 
but that he wanted disability for a back problem that began 
in the Marines.  Further evaluation was recommended.  After a 
February 1979 orthopedic consult, the Veteran's subjective 
complaints of low back pain were noted, without any past 
contributory history or neurologic involvement identified.  
The Veteran was instructed to use heat with a firm mattress 
and return to full duty.  Upon separation examination in 
March 1979, the Veteran's spine was clinically evaluated to 
be normal without any identified defect of the 
musculoskeletal system.  Id.  

Following service, the Veteran filed an initial claim for 
service connection for his back condition in June 1979.  He 
was afforded a Compensation and Pension examination in 
September 1979.  X-rays revealed minimal scoliosis of the 
lumbar spine, but no other abnormality was identified.  
Specifically, there was no functional abnormality found.  The 
Veteran exhibited no muscle spasm or swelling and had full 
range of motion.  VA examination, September 1979.  The 
Veteran's claim was denied due to the absence of evidence 
showing any orthopedic residual due to the acute injury in 
service.  Rating decision, November 1979.

On numerous occasions thereafter, the Veteran attempted to 
reopen his claim of service connection for his back 
condition.  By Board decision in July 2009, new and material 
evidence in the form of lay statements and private medical 
records was identified sufficient to reopen the Veteran's 
claim.  Thus, the Board now considers all of the evidence of 
record to reach a determination on the merits of the 
Veteran's claim for service connection.  

In particular, the Veteran alleges that he has experienced a 
continuity of back-related symptomatology since the injury 
during service.  See Board hearing transcript, December 2007; 
Veteran's statement, July 1996.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Although "chronic" back pain was identified in the service 
treatment records, there is no manifestation sufficient to 
identify a disease entity, or other identifiable orthopedic 
impairment noted to be responsible for the Veteran's 
subjective complaints of back pain during service.  
Furthermore, pain alone is not considered a disability 
sufficient to establish VA benefits.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  In all, the 
Veteran's in-service back pain does not establish the onset 
of a chronic disease during service.  38 C.F.R. § 3.303(b).  

Even if the Veteran's back pain where indicative of a chronic 
disease during service, the Board further finds that the 
evidence is against a finding of continuity of symptomatology 
since service.  An August 1995 chiropractic record reflects 
that the Veteran had a past history of low back pain for one 
year prior, but had been asymptomatic for eight months.  In 
addition, a November 1999 health insurance form diagnoses 
acute, as opposed to chronic, traumatic cervical and lumbar 
strain with muscle spasm as a result of an automobile 
accident.  Indeed, the record reflects that the Veteran has 
been involved in at least five separate motor vehicle 
accidents between 1995 and 2000.  VA & private treatment 
records; VA examination, July 2009.  He has subsequently been 
treated for back pain after each accident at the expense of 
various insurance providers.  See, e.g., Accident summary, 
August 2001; see also VA treatment records, October 1996 & 
January 1999.  The Board also notes that the Veteran has been 
employed by the United States Post Office for many years as a 
mail handler with heavy lifting responsibilities.  See Board 
hearing transcript, December 2007; VA treatment record, 
October 1996.

Upon most recent examination in July 2009, the examiner 
extensively reviewed and summarized the Veteran's in-service 
and post-service medical and lay history with regard to his 
back condition.  There was mild tenderness over the 
sacroiliac joints bilaterally, with diffuse soft tissue 
tenderness present over the lumbar paraspinal muscles without 
spasms or trigger points.  Straight leg raises were negative.  
Forward flexion was limited to 70 degrees, noted to be 
significantly limited by the Veteran's hamstrings.  
Otherwise, all range of motion was full.  The Veteran was 
able to do repetitive full squats without fatigue or 
weakness.  X-rays showed well-maintained vertebral body 
heights and intervertebral disc spaces.  There was no acute 
compression or destructive lesion identified.  The posterior 
elements appeared normal.  In all, the x-rays resulted in a 
normal radiographic examination of the lumbar spine.  Based 
upon the foregoing, the examiner diagnosed mechanical low 
back strain.  VA examination, July 2009.  

As such, there is evidence of an in-service back injury and 
evidence of a currently diagnosed back problem.  However, the 
question that remains is whether the Veteran's current back 
symptomatology is medically related to the in-service injury, 
primarily the fall injury in September 1978.  The Veteran's 
private chiropractor has opined that "The low back injuries 
that [the Veteran] has sustained to his lumbar spine are a 
direct result of degenerative changes over time as a result 
of his injury while in the military."  Private opinion 
letter, October 2004.  The chiropractor, however, provides no 
medical rationale for this opinion.  He also does not 
identify the "degenerative changes" to which he refers.  In 
reviewing the treatment records from this provider from the 
months prior to the opinion letter, it is unclear what 
degenerative changes are noted, if any.  The objective 
assessments reveal chiropractic subluxation at L5, paralumbar 
tenderness, inflammation and spasm that increase and decrease 
over the course of treatment.  There are no specific findings 
of arthritis or other changes to the structure of the spine 
itself.  Private treatment records, August-October 2004.  

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the Veteran's 
medical history and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 
(2000).  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Swann v. Brown, 5 Vet. App. 229, 232 (1993).  As such, the 
Board assigns greater probative value to the medical opinion 
rendered in conjunction with the July 2009 VA examination.  
This physician personally examined the Veteran, acknowledged 
and discussed the Veteran's detailed medical and lay history, 
and supported his opinion with an entirely normal x-ray 
examination of the Veteran's spine as verified by another 
physician.  In all, he opined that this Veteran's current low 
back pain is not related to an acute injury several decades 
ago, and would be expected to resolve once the Veteran's 
other risk factors for back pain are alleviated.  

Specifically, the Veteran is shown to exhibit notable 
weakness in his hip flexors and abdominal muscles, weigh 
approximately 300 pounds, and have a large protruding 
abdomen.  The examiner cites a number of professional 
journals and the Veteran's benign imaging studies to support 
his opinion that the Veteran's post-service motor vehicle 
accidents, exacerbated by ongoing muscle weakness and poor 
body biomechanics are responsible for his current back pain.  
In fact, the examiner states that in the absence of true 
muscle disease, there is no such thing as a chronic muscle 
strain.   As such, the examining physician finds no evidence 
of any relationship between the Veteran's current low back 
strain and his military service.  

In addition, the Board notes that although mild scoliosis was 
identified on past post-service x-rays, it was not 
discernable on current x-rays and is not considered to be a 
source of the Veteran's current back pain.  Thus, direct 
service connection for scoliosis is not warranted.  Further, 
as scoliosis was not noted upon the Veteran's entry into 
military service, it is not a pre-existing condition for VA 
purposes and therefore a determination as to whether it was 
permanently aggravated by military service is not required.  
38 C.F.R. § 3.306 (2009).  

Based upon the body of evidence in its entirety, the Board 
finds that the evidence weighs against the Veteran's claim.  
The more probative medical opinion of record finds no nexus 
or causal relationship between the Veteran's current back 
pain and an isolated injury during his military service.  
Service connection for residuals of a low back injury is not 
warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine in this case.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
However, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection.  As 
such, that doctrine is not applicable in the instant appeal 
and his claim must be denied.  


ORDER

Service connection for residuals of a low back injury is 
denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


